12‐3322‐cv
         Anton Bramble v. Patrick Griffin, Superintendent, Sullivan Correctional Facility

                                      UNITED STATES COURT OF APPEALS
                                          FOR THE SECOND CIRCUIT


                                                  SUMMARY ORDER

     Rulings by summary order do not have precedential effect.  Citation to a summary order filed on or after January
     1, 2007, is permitted and is governed by Federal Rule of Appellate Procedure 32.1 and this court’s Local Rule 32.1.1. 
     When citing a summary order in a document filed with this court, a party must cite either the Federal Appendix
     or an electronic database (with the notation “summary order”).  A party citing a summary order must serve a copy
     of it on any party not represented by counsel.

 1              At a stated term of the United States Court of Appeals for the Second Circuit, held
 2       at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New
 3       York, on the 19th day of September, two thousand thirteen.
 4
 5       PRESENT:
 6
 7               JOHN M. WALKER,
 8               DEBRA ANN LIVINGSTON,
 9               DENNY CHIN,
10
11                               Circuit Judges.
12       _______________________________________________
13
14       ANTON BRAMBLE, 
15
16                                          Petitioner‐Appellant,

17
18               ‐v.‐                                                          No. 12‐3322‐cv
19
20       PATRICK GRIFFIN, Superintendent, 
21       Sullivan Correctional Facility,

22                               Respondent‐Appellee.
23       _______________________________________________


                                                                 1
 1                                          DANIEL  M.  PEREZ,  Law  Offices  of  Daniel  M.  Perez,
 2                                          Newton, New Jersey, for Petitioner‐Appellant.

 3                                          LORI GLACHMAN (Leonard Joblove, Victor Barall, on the
 4                                          brief), Assistant District Attorneys, for Charles J. Hynes,
 5                                          District Attorney, Kings County, Brooklyn, New York,
 6                                          for Respondent–Appellee.

7           Appeal from a judgment of the United States District Court for the Eastern District

8    of New York (Cogan, J.). 

9           UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

10   DECREED that the judgment entered on July 18, 2012, is AFFIRMED. 

11          Anton Bramble appeals from the denial of his petition for a writ of habeas corpus,

12   see 28 U.S.C. § 2254, which challenged his New York conviction for second degree murder.

13   We review the denial of a habeas petition de novo, see Freeman v. Kadien, 684 F.3d 30, 33 (2d

14   Cir.  2012),  and  limit  our  discussion  here  to  the  two  issues  on  which  the  district  court

15   granted a certificate of appealability regarding the testimony of Detective Edgar Bourdon:

16   (1) whether defendant’s counsel was ineffective “for failing to move for a mistrial based on

17   [Detective] Bourdon’s testimony when it became apparent that Carter would not testify”;

18   and (2) whether the Appellate Division’s alternative holding on the merits was contrary to

19   or an unreasonable application of the Supreme Court’s decisions in Bruton v. United States,

20   391 U.S. 123 (1968), or Crawford v. Washington, 541 U.S. 36 (2004).   We assume familiarity

21   with the underlying facts and procedural history of this case.  See Bramble v. Griffin, No. 12

22   Civ. 1697 (BMC), 2012 WL 2930146 (E.D.N.Y. July 18, 2012). 

                                                       2
 1   1.     Procedural Default

 2          We “‘will not review questions of federal law presented in a habeas petition when

 3   the state court’s decision rests upon a state‐law ground that is independent of the federal

 4   question and adequate to support the judgment,’“ Downs v. Lape, 657 F.3d 97, 101 (2d Cir.

 5   2011) (quoting Cone v. Bell, 556 U.S. 449, 465 (2009)), cert. denied, ‐‐‐ U.S. ‐‐‐, 132 S.Ct. 2439,

 6   182 L.Ed.2d 1070 (2012), lest we risk “ignor[ing] the [s]tate’s legitimate reasons for holding

 7   the  prisoner,” Coleman  v. Thompson, 501  U.S.  722,  730  (1991).  The New  York  Supreme

 8   Court, Appellete Division, determined that Bramble’s Confrontation Clause claim was not

 9   preserved for appellate review because Bramble failed to raise the issue before the trial

10   court,  in  violation  of  New  Yorkʹs  “contemporaneous  objection  rule.”    Under  the

11   contemporaneous objection rule, a party fails to preserve an issue for appeal if he does not

12   “object to what he . . . believes is a legal error in a trial court’s ruling or instruction ‘at the

13   time  of  such  ruling  or  instruction  or  at  any  subsequent  time  when  the  court  had  an

14   opportunity of effectively changing the same.’“  Gutierrez v. Smith, 702 F.3d 103, 110 (2d Cir.

15   2012) (quoting N.Y. Crim. Proc. Law. § 470.05(2)).  In addition, the Appellate Division also

16   held that Bramble had not been denied effective assistance of counsel at trial.

17          Arguing that his trial counsel was ineffective for not moving for a mistrial based on

18   Detective Bourdon’s testimony once it became apparent that Warren Carter would not

19   testify,  Bramble  argues  that  his  procedural  default  should  be  excused  because  he  can



                                                     3
 1   demonstrate both “cause” and “prejudice” as the result of this ineffective assistance, see

 2   Walker v. Martin, 131 S. Ct. 1120, 1127 (2011) (explaining that an independent and adequate

 3   procedural  ground  will  preclude  habeas  relief  “absent  showings  of  ‘cause’  and

 4   ‘prejudice’”), and that the state court erred in concluding that ineffective assistance had not

 5   been established.  We are not persuaded.  

 6          First,  Bramble  cannot  establish  cause.    To  demonstrate  that  “counsel  was  not

 7   functioning as the ‘counsel’ guaranteed . . . by the Sixth Amendment,” Wilson v. Mazzuca,

 8   570 F.3d 490, 502 (2d Cir. 2009) (quoting  Strickland v. Washington, 466 U.S. 668, 687 (1984)),

 9   Bramble must demonstrate that his attorney acted in a manner that “cannot be explained

10   convincingly as resulting from a sound legal strategy, but instead arose from oversight,

11   carelessness, ineptitude, or laziness,” id.  Bramble asserts that his attorney fundamentally

12   erred when he failed to move for a mistrial after learning that Carter would not testify. 

13   However, as Bramble’s attorney argued in summation, without Carter, the charges against

14   Bramble rested on the testimony of “a single, solitary person” – namely, the sixteen‐year

15   old deli employee who testified that he saw Bramble shoot the victim, Caprice Conner, in

16   front of the deli.  As such, it was far from an unreasonable strategic choice for Bramble’s

17   attorney to permit the case to go to a jury on the testimony of one eyewitness rather than

18   risk that Carter, the second purported eyewitness who was alleged to have seen Bramble

19   running from the scene holding a gun, would be produced at a second trial. 



                                                   4
 1          Similarly,  Bramble  cannot  establish  any  prejudice  from  Detective  Bourdon’s

 2   testimony given the trial court’s careful instructions and thus cannot show “that there is

 3   a reasonable probability that, but for counsel’s unprofessional error[ ],” in failing to move

 4   for a mistrial on the basis of this testimony, “the result of the proceeding would have been

 5   different.”  Strickland, 466 U.S. at 694.  “A reasonable probability is a probability sufficient

 6   to undermine confidence in the outcome.”  Id.  And, as discussed in the district court’s

 7   order, “juries are presumed to follow the court’s instructions regarding the limitations on

 8   their review of evidence.”  Bramble, 2012 WL 2930146, at *10 (collecting cases).  After the

 9   prosecution  in  its  opening  statement  informed  the  jury  that  Carter  would  implicate

10   Bramble in the shooting,  Detective Bourdon testified during the trial that as part of his

11   investigation, he conducted a lineup including Bramble which both Carter and the deli

12   employee  viewed  separately.    Although  Detective  Bourdon  testified  that  he  arrested

13   Bramble after the lineup, he did not state that either witness identified Bramble.  After it

14   became apparent that Carter could not be located, the trial judge clearly instructed the jury

15   in its charge that the deli employee was the “sole” witness to the shooting.  And when the

16   jury  thereafter  asked  during  deliberations  specifically  about  Detective  Bourdon’s

17   testimony, the judge replied:

18          Now, at this trial, Detective Bourdon testified that he conducted a line‐up
19          and there were two individuals who viewed the line‐up.  [The deli employee]
20          and  [Carter].    At  no  time  during  Detective  Bourdon’s  testimony  did  he
21          indicate the results of either line‐up.  The only witness who testified about


                                                    5
 1          making an identification of a line‐up was [the deli employee].  So that is the
 2          only evidence regarding a line‐up identification at this trial. And, therefore,
 3          there  is  no  other  witness  who  made  the  line‐up  identification  that  is  the
 4          subject of any evidence.
 5    
 6   The jury thus submitted a carefully crafted question that cut to the heart of Bramble’s

 7   instant objections, and the judge provided a precise and appropriate response that the jury

 8   is presumed to have followed.  As such, Bramble cannot demonstrate that the challenged

 9   statements ‐ and his attorney’s failure to seek a mistrial on the basis of these statements ‐

10   prejudiced the outcome of his trial.1

11   2.     Merits 

12          Because Bramble  procedurally defaulted  on his  claim  that  the  state  violated his

13   rights pursuant to Crawford v. Washington, 541 U.S. 36 (2004), we do not reach the merits. 

14   Were we to do so, however, we would reject his petition.  The Appellete Division held that

15   Bramble’s claims were not only procedurally barred because he failed to raise the issues

16   before the trial court, but also substantively lacking because no Sixth Amendment violation

17   occurred.  Thus, to obtain habeas relief on his Confrontation Clause claim, Bramble must

18   establish  that  the  state  court’s  decision  was  “contrary  to,  or  involved  an  unreasonable




            1
              We  need  not  and  do  not  consider  whether  Bramble’s  ineffective  assistance
     argument  should  be  reviewed  under  the  deferential  standard  set  forth  in  28  U.S.C.
     § 2254(d), given that the Appellete Division rejected Bramble’s ineffective assistance claim
     on the merits, because Bramble cannot prevail under either standard.      

                                                     6
1    application of clearly established” Supreme Court precedent.2   28 U.S.C. § 2254(d)(1).  The

2    Appellate Division’s decision is not contrary to Crawford or an unreasonable application

3    of  it.    Any  prejudice  resulting  from  Bourdon’s  testimony  in  light  of  the  prosecution’s

4    references to Carter during its opening statement was fully addressed in the trial court’s

 5   instructions to the jury.  Granted, Bruton recognizes that a jury cannot be presumed to

 6   follow  instructions  in  the  context  “where  the  powerfully  incriminating  extrajudicial

7    statements of a codefendant, who stands accused side‐by‐side with the defendant” are

8    introduced  at  their  joint  trial.    391  U.S.  at  135‐36.    By  its  terms,  however,  Bruton  is

 9   inapplicable, and the Appellate Division cannot be said to have unreasonably declined to

10   reach a different result on its basis. 

11          We have considered Bramble’s remaining arguments and conclude that they are

12   without merit.  The judgment of the district court is therefore AFFIRMED. 

13                                                          FOR THE COURT:
14                                                          Catherine O’Hagan Wolfe, Clerk




            2
            Bramble makes no argument that the Appellate Division’s conclusion was “based
     on an unreasonable determination of the facts.”  28 U.S.C. § 2254(d). 

                                                       7